Citation Nr: 1045460	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to status-post crush injury 
of the left anterior T3-T6 ribs.  

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to status-post crush injury 
of the left anterior T3-T6 ribs.

3.  Entitlement to service connection for an upper spine 
disability, to include as secondary to status-post crush injury 
of the left anterior T3-T6 ribs.

4.  Entitlement to an evaluation in excess of 10 percent for 
status-post crush injury of the left anterior T3-T6 ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1982 to March 1985 
and from October 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Regional 
Office (RO), Department of Veterans Affairs (VA) in Detroit, 
Michigan.  The RO listed one of the issues as entitlement to 
service connection for a left shoulder disability and an upper 
back disability.  The Board has separated those issues, as 
reflected on the title page of this decision because they are 
separate and distinct claims.

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Detroit.  A copy of the 
hearing transcript is of record and has been reviewed.  During 
the hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.

The issues of entitlement to service connection for a right 
shoulder disability upper back and entitlement to an increased 
rating for left rib disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative arthritis and residuals of rotator cuff tear of the 
left shoulder are related to the service-connected status-post 
crush injury of the left anterior T3-T6 ribs.  


CONCLUSION OF LAW

Degenerative arthritis and residuals of rotator cuff tear of the 
left shoulder are proximately due to, or the result of, service-
connected status-post crush injury of the left anterior ribs.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for a left shoulder 
disability.  Herein, the Board grants service connection for such 
disability, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In this case, there is evidence of a current left shoulder 
disability, variously diagnosed as left shoulder "SLAP" tear 
and full-thickness rotator cuff tear, degenerative arthritis, and 
chronic left periscapular pain secondary to scapula dyskinesia 
and anterior titling from pectoralis minor.

Service treatment records dated in April 1987 show that the 
Veteran fell into the water and was caught between a boat and a 
causeway, which resulted in fractures of the left anterior ribs, 
T3 to T6, with pseudoarthritis.  He underwent surgery to remove 
some cartilage.  Service connection is currently in effect for 
status-post crush injury of the left anterior ribs.  

The Veteran does not assert nor does the medical evidence show 
that the Veteran's left shoulder disability had its onset during 
service.  Rather, he contends that his left shoulder disability 
is directly related to his service-connected left rib disability. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Disability that is chronically worsened by 
service-connected disability shall be service connected. See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Post-service medical evidence dated in November 1997 from the 
University Family Physicians, P.C. shows complaints of left 
shoulder pain, which was reported to have occurred two and half 
years prior; assessment was left rotator cuff injury.  As a 
result, the Veteran was referred for physical therapy.  According 
to the Initial Plan of Care dated in November 1997, the Veteran's 
physical therapist, A.S., noted that the Veteran exhibited left 
shoulder pain and decreased range of motion and strength.    

Despite the Veteran's complaints of left shoulder pain on January 
2006 VA examination, there was no pathology to account for such 
complaint.  Nevertheless, treatment notes dated in July 2009 show 
that the Veteran was once again referred for physical therapy due 
to left shoulder complaints, and according to an October 2009 VA 
orthopedic clinic note, x-rays of the left shoulder showed 
evidence of degenerative changes. 

Private treatment notes dated in April 2010 from Dr. G.G.G. show 
that the Veteran underwent surgery to repair the left shoulder 
"SLAP" tear and full-thickness rotator cuff tear.

In a July 2010 letter, Dr. G.G.G. noted the Veteran's complaints 
of left shoulder pain and feelings of instability or slippage.  
It was noted that the Veteran had experienced trouble reaching 
for things overhead and severe night pain.  Dr. G.G.G. noted the 
Veteran's in-service crush injury while serving in Puerto  
Rico, as well as the Veteran's subsequent left shoulder 
disability and surgery, in pertinent part.  Dr. G.G.G. indicated 
that "I believe that he sustained this injury when he was 23 
years old and was trapped and crushed between the barge and the 
causeway in Puerto Rico while in the service..."  Dr. G.G.G. 
opined that the Veteran's left shoulder injury was traumatic in 
nature because during the surgery to repair the tears, there were 
no degenerative changes such as fraying or osteoarthritis in the 
joint and labrum.  Dr. G.G.G. also explained that rotator cuff 
pathology usually presents itself in the 5th and 6th decades of 
life, not when someone is in their mid-40's, such as the Veteran.  
Dr. G.G.G. concluded that for the reasons mentioned, the 
Veteran's injuries are a direct result of the injuries sustained 
in his crush injury in Puerto Rico while on military duty.  The 
record does not contain any other medical opinion.  

Given the in-service crush injury to the left anterior ribs, the 
current left shoulder disability, and the July 2010 medical 
opinion, the Board finds that service connection for left 
shoulder disability is warranted.  


ORDER

Service connection for degenerative arthritis and residuals of 
rotator cuff tear of the left shoulder is granted.




REMAND

The Veteran is currently in receipt of a 10 percent evaluation 
for status-post crush injury of the left anterior T3-T6 ribs, 
pursuant to Diagnostic Code 5297.  According to written argument 
dated in July 2010, the Veteran essentially contended that his 
left rib disability is more disabling than currently evaluated; a 
VA examination was requested.  Moreover, during his personal 
hearing in October 2010, the Veteran testified his left rib 
disability has worsened since his last VA examination.  As such, 
VA is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his status-post 
crush injury to the left anterior ribs.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since April 
2010, have not been associated with the claims folder.  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the 
claim must be remanded.

Lastly, with regard to the service connection claims for 
disabilities of the right shoulder and upper spine, the Board 
finds that further development is necessary.  In this regard, a 
letter dated in July 2010 from Dr. G.G.G. reflects that the 
Veteran's complaint of upper back pain between the shoulder 
blades is a sign of instability, which may be related to the 
Veteran's in-service crush injury.  Pain is not analogous with 
disability (See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part, appeal dismissed in part sub nom., 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can be 
considered a disability).   However, the Board observes that 
according to a July 2010 private orthopedic consultation report, 
there is x-ray evidence of spondylotic changes of the C5-6, C6-7, 
C7-T1 facets, and neural foraminal narrowing at C5-6 on the 
right.  The Board finds that an examination is necessary to 
ascertain if any currently diagnosed upper spine disability is 
related to the Veteran's active service, or service-connected 
status post crush injury of the left anterior ribs.  

Moreover, although no right shoulder pathology was found on 
January 2006 VA examination, x-rays of the right shoulder taken 
in March 2009 show evidence of mild degenerative changes in the 
right acromioclavicular and glenohumeral joints, and a history of 
rotator cuff repair on the right shoulder in approximately 2007 
is reflected on a July 2009 "VDA" physical therapy consult 
response note.  The Board also notes that a service treatment 
record dated in March 1987 shows an assessment of paresthesias of 
the right upper extremity, ulnar nerve.  As such, given the 
evidence of a current right shoulder disability, and the evidence 
of in-service right shoulder complaints as well as the in-service 
crush injury of the left anterior ribs, the Board finds that a VA 
examination is also necessary to ascertain the etiology of the 
current right shoulder disability.  

Finally, at the October 2010 Board hearing, the Veteran reported 
that he was planning to apply for disability benefits from the 
Social Security Administration (SSA).  Because the SSA's decision 
and the records upon which the agency based its determination are 
apparently relevant to VA's adjudication of his claims, VA is 
obliged to attempt to obtain and consider those records in 
adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As such, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Treatment records dated from April 2010 
to the present from the Detroit VAMC should 
be obtained and associated with the claims 
folder.  If such effort proves 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  Obtain any records from SSA as well as 
a copy of any decision by SSA regarding a 
claim for disability benefits.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any currently diagnosed right 
shoulder and upper spine disabilities.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to and reviewed by the 
examiner.

The examiner should diagnose all right 
shoulder, thoracic spine, and cervical 
spine disabilities found to be present.  
The examiner must opine as to whether it is 
at least as likely as not that the Veteran 
has a right shoulder, thoracic spine, 
and/or cervical spine disability that is 
related to or had its onset in service, and 
alternatively, whether it is at least as 
likely as not related to the service-
connected left rib disability.  In doing 
so, the examiner should reconcile the 
opinion(s) with the March 1987 complaints 
of right shoulder pain and paraesthesias, 
the April 1987 crush injury of the left 
ribs; post-service complaints of upper back 
and right shoulder pain; current x-ray 
evidence of cervical and thoracic spine 
disability; Dr. G.G.G.'s July 2010 letter, 
and the Veteran's contentions.  

The rationale for all opinions, with 
citation to relevant medical findings or 
medical authority, must be provided, in a 
legible report.

4.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent and severity of his service-
connected status-post crush injury of the 
left anterior ribs.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should 
be performed and all findings should be 
reported in detail.

The examiner should also comment on the 
current nature and severity of the service-
connected status-post crush injury of the 
left anterior ribs.  In doing so, the 
examiner is requested to note whether the 
service-connected left rib disability 
results in any functional limitations, such 
as pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also describe the effect 
that the left rib disability has on the 
Veteran's daily activities, and 
specifically identify any evidence of 
neuropathy or other nerve involvement due 
to the service-connected disability.  

The examiner should identify the nerves 
affected and should express an opinion as 
to the severity of any neuropathy or nerve 
involvement in terms of being slight, 
moderate, moderately severe, or severe.  

Additionally, the examiner must provide an 
opinion as to whether the service-connected 
left rib disability has any effect on his 
ability to obtain and maintain 
substantially gainful employment.  

All findings and conclusions must be set 
forth in a legible report.

5.  Thereafter, the AMC should adjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the RO should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


